Name: Commission Regulation (EEC) No 86/82 of 15 January 1982 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 1 . 82 Official Journal of the European Communities No L 11 / 19 COMMISSION REGULATION (EEC) No 86/82 of 15 January 1982 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state , as fixed in the Annex to Regulation (EEC) No 33/82 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 33/82 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 33/82 to the infor ­ mation known to the Commission that the export Article 2 This Regulation shall enter into force on 16 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . ( } ) OJ No L 4, 8 . 1 . 1982, p . 15 . No L 11 /20 Official Journal of the European Communities 16 . 1 . 82 ANNEX to the Commission Regulation of 15 January 1982 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 Cheese and curd (6) : ex A. Emmentaler and GruyÃ ¨re , not grated or powdered : II . Other : ( 1 ) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg 3800 40 For exports to :  Zone D, Ceuta , Melilla and Andorra 3487  Zone E 4743  Canada 3099  Liechtenstein and Switzerland   Austria   Other destinations 10073 (') No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff . Products unfit as such for human consumption shall be regarded as cheese wastes .